Title: To George Washington from John Cochran, 13 April 1780
From: Cochran, John
To: Washington, George


          
            Dear sir
            Morristown April 13th 1780
          
          By the enclosed Report of the State of our Stores, for the regimental sick, which I transmited, yesterday, to the medical Committee, your Excellency, will be acquainted with our situation, of which I thought it my Duty to give you Information. I am with the Utmost respect & Esteem Your Excellencys most Obedient and very humble servant
          
            John CochranP[hysician] & Surgn Genl to the Army
          
        